DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments filed 06 January 2021 with respect to the rejection(s) of claim(s) 1-10, 18, 44-46 and 49 under 35 USC 103 have been fully considered and are not persuasive.  Applicant’s arguments is on the grounds that one of ordinary skill in the art would not have substituted the catheter end of House with Tanghoj since the container of House would prevent the over insertion of the device. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tanghoj provides the distal end structure to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra ([0045], [0069]). While the container would prevent insertion into the urethra, the container would not prevent the entire insertion of the catheter into the urethra. The substitution of the distal end would prevent insertion into the urethra at a length before the end of the catheter. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute House with the catheter end of Tanghoj to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra. Further the results of the substitution would have been predictable since the distal structure would prevent the insertion of the catheter into the urethra due to the diameter of the distal end. Therefore, Applicant’s 
Claims 1-10, 18, 44-45 and 49-51 are examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 10, 45 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House (US 2007/0161971) in view of Tanghoj (US 2007/0066963).
Regarding claim 1, House discloses a urine collection assembly comprising a catheter tube (10) having a proximal insertion end and a distal end (figure 1A), a urine collection bag (90h, figure 5B) having flat sheets (bags are made of flat sheets) and having a separate cylindrical attachment port (13g) sealed to the sheets ([0040]) having an opening to receive the barrel portion (distal end of the catheter is inside of the bag, meaning the opening received the 
House teaches the invention substantially as claimed by Applicant with the exception of the distal end secured within a funnel portion, said funnel portion consisting of a non-conical barrel. In this case, the “non-conical barrel” is interpreted as a barrel that is not a conical shape outer diameter.
Tanghoj discloses urinary catheter systems in the same field of endeavor as the Applicant. Tanghoj teaches a catheter (1, figure 5) with a distal end secured within a funnel portion (6, [0069]), said funnel portion consisting of a non-conical barrel (figure 5).
Tanghoj provides the distal end structure to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra ([0045], [0069]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute House with the catheter end of Tanghoj to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra.
 Regarding claim 6, House further discloses the catheter is disposed externally of the urine bag (figure 6) and includes a hydrated hydrophilic outer surface ([0043]).
Regarding claim 7, House further discloses an introducer (77) near the proximal insertion end of the catheter and a sleeve (40c) substantially covering the catheter.
Regarding claim 10, House further discloses a gas impermeable packaging ([0045]) containing the bag, the catheter is disposed externally of the urine bag (figure 6) and includes a hydrated hydrophilic outer surface ([0043]), the barrel portion is sealed internally within the port (figure 5A).
Regarding claim 45, House further discloses the barrel portion is sealed in the port is sealed by using a band/collar (50g, [0040]) which is neither adhesive nor solvent.
House does not disclose the barrel is non-conical.

Tanghoj provides the distal end structure to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra ([0045], [0069]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute House with the catheter end of Tanghoj to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra Regarding claim 6, House further discloses the catheter is disposed externally of the urine bag (figure 6) and includes a hydrated hydrophilic outer surface ([0043]).
Regarding claim 50, House does not disclose the funnel has a uniform outer diameter.
Tanghoj discloses urinary catheter systems in the same field of endeavor as the Applicant. Tanghoj teaches a catheter (1, figure 5) with a distal end secured within a funnel portion (6, [0069]), said funnel portion consisting of a non-conical barrel (figure 5) which has a uniform outer diameter.
Tanghoj provides the distal end structure to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra ([0045], [0069]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute House with the catheter end of Tanghoj to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra Regarding claim 6, House further discloses the catheter is disposed externally of the urine bag (figure 6) and includes a hydrated hydrophilic outer surface ([0043]).
Claims 2, 4-5 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Frojd (US 2011/0060317). 

Frojd discloses a urinary catheter in the same field of endeavor as the Applicant. Frojd teaches the tube and connector (i.e., attachment port) can be made out of PE copolymers which includes EVA and PVC ([0040], [0047]). Frojd discloses the use of both materials and can arrange the material at any point on the catheter including the inner and outer surfaces. PVC is a material suitable for spin welding.
Frojd contemplates different material to achieve low friction and rigidity ([0046]). A skilled artisan would be motivated to modify House with the material of Frojd to achieve low friction and adequate rigidity since House calls for plastic but does not specify the exact material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the material of Frojd to achieve low friction and adequate rigidity.
Regarding claim 4-5, House and Tanghoj teaches the invention substantially as claimed by Applicant with the exception of the cylindrical attachment port is a co-extruded tube formed to have an EVA outer surface and a PVC inner surface, the barrel is formed of PVC and is sealed to the inner surface. The limitation "by spin welding" is treated as a product by process limitation.
Frojd discloses a urinary catheter in the same field of endeavor as the Applicant. Frojd teaches the tube is made out of PE copolymers which includes EVA and PVC ([0040], [0047]). Frojd discloses the use of both materials and can arrange the material at any point on the catheter including the inner and outer surfaces. 
Frojd contemplates different material to achieve low friction and rigidity ([0046]). A skilled artisan would be motivated to modify House with the material of Frojd to achieve low friction and 
Regarding claim 49, House and Tanghoj do not teach the non-conical barrel comprises a material suitable for spin welding said non-conical barrel portion to said attachment port. The limitation “adapted for spin welding” is interpreted that as long as the material is suitable for spin welding, then the limitation is met.
Frojd discloses a urinary catheter in the same field of endeavor as the Applicant. Frojd teaches the tube is made out of PE copolymers which includes EVA and PVC ([0040], [0047]). Frojd discloses the use of both materials and can arrange the material at any point on the catheter including the inner and outer surfaces. PVC is a material suitable for spin welding.
Frojd contemplates different material to achieve low friction and rigidity ([0046]). A skilled artisan would be motivated to modify House with the material of Frojd to achieve low friction and adequate rigidity since House calls for plastic but does not specify the exact material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the material of Frojd to achieve low friction and adequate rigidity.
Claims 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view Frojd further in view of Jensen (US 4023607).
Regarding claim 3, House teaches the invention substantially as claimed by Applicant with the exception of the bag being made out of two sheets of EVA or polyethylene film sealed substantially entirely about a peripheral edges thereof.
Jensen discloses a urine bag for collecting urine in the same field of endeavor as the Applicant. Jensen teaches the bag made out of polyethylene (col 1, lines 4-9) sealed around the edges (col 1, lines 24-27).
Jensen provides the advantage of using PE due to low weight and price per weight (col 1, lines 15-20). A skilled artisan would be motivated to modify House with the material of Jensen .
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Frayne (US 2007/0056647). 
Regarding claim 8-9, House and Tanghoj teaches the invention substantially as claimed by Applicant with the exception of an anti-reflux valve sealed to the cylindrical attachment port formed of two layers of LDPE film to seal the bag.
Frayne discloses a flexible valve usage with a fluid container (abstract) pertinent to the problem of preventing backflow as presented by Applicant. Frayne teaches flexible valve (20) sealed to the attachment port (figure 3B, [0055]), the valve formed of LDPE ([0056]) to seal the container ([0057]).
Frayne provides the valve to control the movement of fluid ([003]). A skilled artisan would be motivated to modify House with the valve of Frayne to control the movement of fluid. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the valve of Frayne to control the movement of fluid.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Lund (US 2008/0119803)
Regarding claim 18, House and Tanghoj teaches the invention substantially as claimed by Applicant with the exception of the bag is rectangular and folded in two directions and banded in a folded configuration.
Lund discloses a device for collection of body fluids in the same field of endeavor as the Applicant. Lund teaches folding the bag (figures 5-8) such that the bag is in a compacted position and stays in folded position ([0094]).
.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Beaufore (US 2003/0009079).
Regarding claim 44, House discloses the barrel portion is disposed within the cylindrical port in size for size fashion. House and Tanghoj do not disclose the non-conical barrel has a fixed diameter.
Beaufore discloses a urinary catheter in the same field of endeavor as the Applicant. Beaufore teaches a non-conical barrel (46, figure 2) at the end of the distal end of the catheter tube (figure 1).
Beaufore provides the discharge tube to allow discharge of urine ([0031]). It would have been obvious to a substitute the diameter of the House and Tanghoj with the fixed diameter of Beaufore to allow urine to discharge.
Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Jensen.
Regarding claim 51, House and Tanghoj do not teach the said funnel is received within said opening of said attachment port in size for size fashion
Jensen discloses a urine bag for collecting urine in the same field of endeavor as the Applicant. Jensen teaches the bag having a port (figure 2) that is to receive the non-conical portion of the catheter in size to size fashion (figure 2, col 2, lines 50-65).
Jensen provides the advantage of having a seal around the tube to prevent leakage (col 2, lines 50-65). Therefore, it would have been obvious to a person of ordinary skill in the art at .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAI H WENG/Examiner, Art Unit 3781